Exhibit 99.1 Contact: Investor Relations (404) 745-2889 CARTER’S, INC. REPORTS FIRST QUARTER RESULTS · NET SALES INCREASED $27 MILLION, UP 8% · NET INCOME INCREASED $5 MILLION, UP 42%, INCLUDING $6 MILLION IN AFTER-TAX RESTRUCTURING CHARGES Atlanta, Georgia, April 28, 2009 / Business Wire Carter’s, Inc. (NYSE:CRI), the largest branded marketer in the United States of apparel exclusively for babies and young children, today reported its first quarter 2009 results. “The trends in our business continue to be favorable, despite a very difficult retail market,” said Michael D. Casey, Chief Executive Officer."In this economy, consumers are more cautious with their spending, and we believe that the compelling value and nature of our product offerings, combined with the investments we have made in product benefits, brand presentation, and retail store operations, give us a competitive advantage. “In addition, we have recently taken steps to improve our cost structure in order to stay ahead of the risks inherent in this economy,” continued Mr.
